Citation Nr: 0820997	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-31 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an ear condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1957 to 
February 1958, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claim for service 
connection for an ear condition.  


FINDINGS OF FACT

1.  The claim for service connection for an ear condition was 
initially denied in a March 1975 RO decision.  That claim was 
reopened and again denied in an April 1977 RO decision.  The 
veteran did not appeal any of those decisions.

2.  Evidence received since the last final April 1977 rating 
decision is cumulative or redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for an ear condition.


CONCLUSIONS OF LAW

1.  The March 1975 and April 1977 RO decisions that 
respectively denied service connection and declined to reopen 
the previously denied claim for service connection for an ear 
condition are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim for entitlement to service 
connection for an ear condition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO found that new and material evidence sufficient to 
reopen the claim had not been submitted.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

In decisions respectively dated in March 1975 and April 1977, 
the RO denied and declined to reopen the veteran's claim for 
service connection for an ear condition.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 
7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2007).  Thus, the decisions became final because the veteran 
did not file a timely appeal.

The claim for entitlement to service connection for an ear 
condition may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed his application to reopen his claim in November 
2005.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the final April 1977 
rating decision consisted of an examination conducted at the 
time of the veteran's separation from active duty in February 
1958.  That examination was negative for any complaints, 
diagnoses, or treatment of ear problems.  Other evidence 
before the RO at the time of the last final rating decision 
included a 1973 medical certificate from the San Juan Health 
Center showing a diagnosis of vertigo, and a statement from a 
private physician indicating that he had treated the veteran 
for dizzy spells from September 1974 to February 1977.  
Additional evidence included a VA examination dated in April 
1975 in which the veteran reported a history of vertigo and 
otitis media with discharge; clinical evaluation performed at 
that time revealed normal ear canals and ear drums, with no 
discharge bilaterally.

After reviewing the veteran's service separation examination 
and the post-service private and VA medical records, the RO 
found that there was no evidence of any ear condition that 
had been caused or aggravated in service.  Consequently, the 
claim for service connection was denied.

The veteran applied to reopen his claim for service 
connection in November 2005.  The Board finds that the 
evidence received since the last final decision in April 1977 
is cumulative of other evidence of record and does not raise 
a reasonable possibility of substantiating the veteran's 
claim.

In support of his application to reopen his claim for service 
connection, the veteran has submitted a report from a private 
audiologist dated in October 2005 showing abnormal caloric 
test results suggestive of a vestibular peripheral lesion in 
the veteran's left ear.  The report did not address the 
veteran's military service or make any mention of a possible 
connection between his current ear condition and his period 
of active duty.  

Other newly submitted evidence includes the transcript of a 
March 2007 hearing before a Decision Review Officer (DRO) at 
which the veteran testified that his current ear condition 
was traceable to an ear infection that he suffered in August 
and September 1957, at the start of his period of active 
service.  He indicated that he reported to sick call and was 
prescribed drops for his ear infection, which he took for 
four days before returning to active duty.  The veteran 
further stated that ear infection was productive of the 
"worst pain of his life" and that he subsequently developed 
a "buzzing noise" in his ears as well.  Nevertheless, the 
veteran acknowledged that he had not sought further treatment 
for ear problems during the remainder of his time in service 
or for many years thereafter.  

Parenthetically, the Board notes that during the hearing, the 
veteran referred to sick call reports from August and 
September 1957, which he said would establish that he had 
been treated for an ear infection at that time.  With the 
exception of the service discharge examination noted above, 
however, the veteran's service medical records in this case 
have been determined to be unavailable.  In March 2006 and 
August 2006, the RO requested the veteran's complete service 
medical records, including sick call and morning reports, 
from the National Personnel Records Center (NPRC).  Responses 
from the NPRC indicated that the majority of the veteran's 
service medical records were unavailable and presumed 
destroyed in a fire in 1973.  When a veteran's records have 
been determined to have been destroyed, or are missing, VA 
has an obligation to search for alternative records that 
might support the veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, VA met that obligation by making 
multiple attempts to secure the veteran's service medical 
records from a variety of sources, including from the veteran 
himself.  In response to these requests for information, the 
veteran notified VA that he did not have any service medical 
records in his possession, and was duly informed of the 
unavailability of such records.  Accordingly, the Board finds 
that the RO exhausted all efforts to obtain the needed 
service records.

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
an ear infection.  The private audiologist's report dated in 
October 2005 and the veteran's subsequent testimony before 
the DRO in March 2007 are new in the sense that they were not 
previously considered by RO decision makers.  However, they 
are not material.  The October 2005 report establishes that 
the veteran is currently receiving medical treatment for an 
ear condition.  However, it does not rebut the findings of 
the last final rating decision that the veteran's ear 
condition was not incurred in or aggravated by his period of 
active service.  Indeed, the private audiologist that treated 
the veteran did not comment on whether his ear condition was 
related to his period of active service.  

The Board acknowledges that the veteran, in testimony before 
the DRO, maintained that his ear condition resulted from an 
ear infection that he suffered in service.  However, that 
testimony from the veteran does not qualify as new and 
material evidence as it is merely cumulative of the veteran's 
past contention that he had an ear condition that was related 
to service.  Accordingly, the additional private treatment 
report and testimony submitted by the veteran do not 
establish a fact necessary to substantiate the veteran's 
claim, and the claim for service connection cannot be 
reopened on the basis of that evidence.  38 C.F.R. § 
3.156(a).  

In sum, although the veteran has submitted new evidence that 
was not before the RO at the time of its last final rating 
decision in April 1977, that new evidence is not material to 
the claim and does not warrant reopening of the claim.

In light of the evidence and based on this analysis, it is 
the determination of the Board that new and material evidence 
has not been submitted with regard to the claim for service 
connection for an ear condition since the RO's final rating 
decision in April 1977 because no competent evidence has been 
submitted showing that this condition was incurred or 
aggravated in service.  Thus, the claim for service 
connection for an ear condition is not reopened and the 
benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in December 2005 and 
February 2006, a rating decision in January 2006, and a 
statement of the case in September 2006.  Those documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.



ORDER

Service connection for an ear condition remains denied 
because new and material evidence has not been received to 
reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


